Title: To George Washington from Burwell Bassett, 5 April 1780
From: Bassett, Burwell
To: Washington, George


          
            Dear Sir
            M. Vernon 5 April 1780
          
          I have waited thus long without writeing to you in hopes that I should been able to inclosd you and Accot of the settlement of your affairs below but Posey has not yet finishd the business he has paid to Mr Washington £1009 as soon as it settle’d I will send you the best Accot that I can get made out but what I can learn from Posey Hill has kept his Accot in such a manner that will be very little satisfaction to you.
          Mr Custis has not yet paid for the stock he says that Posey shall put the Money in the loan office when he sell his Corn & that he will allow intrest for it till is paid.
          The only news we have from the southward is that the British Troops are in possesion of James Iland & that they ware waiting for General Clinton who was missing I am certain that this is true I am Dr Sr Yr Mo. Affnate Hble Servt
          
            Burl Bassett
          
        